Citation Nr: 1029761	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating in excess of 10 percent for 
the service-connected rheumatic heart disease.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from April to December 1946 and 
from July 1952 to June 1954.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the RO 
that denied a compensable rating for the service-connected 
rheumatic heart disease.  

In a June 2006 rating decision, the rating for rheumatic heard 
disease was increased to 10 percent, effective on the date of the 
claim for increase.  

In February 2007, the Veteran testified at a hearing held before 
a Decision Review Officer (DRO) at the RO.  

In November 2008, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  Transcripts of 
these hearings are associated with the claims file.

In January 2009, the Board remanded the case to the RO for 
additional development of the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

The service-connected rheumatic heart disease currently is shown 
to require the use of  continuous medication and to be productive 
of a disability picture that more closely resembles that of a 
workload of greater than 5 METs but less than 7 METs or evidence 
of cardiac hypertrophy or dilatation.



CONCLUSION OF LAW

The criteria for the assignment of a rating of a 30 percent for 
the service-connected rheumatic heart disease are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.100, 4.104 including Diagnostic Code 7000 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A June 2005 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the development 
of his claim consistent with the laws and regulations outlined 
above.  

In this regard, the letter informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given general notice regarding how disability ratings are 
assigned. 

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  

The RO arranged for VA examinations.  McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 
370 (2002).  The examinations are adequate for rating purposes.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is 
met.   


Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Where there is a question as to which of two evaluations applies, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Factual Background and Analysis

The Veteran contends that his service-connected rheumatic heart 
disease is more than 10 percent disabling.

During the pendency of the appeal, the regulations concerning the 
evaluation of cardiovascular disabilities were amended effective 
on October 6, 2006.  71 Fed. Reg. 52457- 60 (Sept. 6, 2006).  

The revision contains the following new provisions for 
application of the criteria for Diagnostic Codes 7000-7007, 7011, 
and 7015-7020: 

 (a) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, or 
X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained in all cases. 

(b) Even if the requirement for a 10 percent rating (based on the 
need for continuous medication) or a 30 percent rating (based on 
the presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required in all cases except: (1) when there is a 
medical contraindication; (2) when the left ventricular ejection 
fraction has been measured and is 50 percent or less; (3) when 
chronic congestive heart failure is present or there has been 
more than one episode of congestive heart failure within the past 
year; and (4) when a 100 percent evaluation can be assigned on 
another basis.  

(c) If left ventricular ejection fraction (LVEF) testing is not 
of record, evaluation should be based on alternative criteria 
unless the examiner states that the LVEF test is needed in a 
particular case because the available medical information does 
not sufficiently reflect the severity of the Veteran's 
cardiovascular disability. 38 C.F.R. § 4.100.

It does not appear that the Veteran has been notified of this new 
regulation to date.  However, the Board finds that the regulation 
has the effect of clarifying, rather than fundamentally changing, 
the underlying criteria for evaluating heart diseases and the 
Veteran will thus not be prejudiced by a discussion of this 
regulation in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
394.C.F.R. § 3.114; VAOPGCPREC 3- 2000 (Apr. 10, 2000).

Rheumatic heart disease is rated under Code 7000.  Under this 
code, a 10 percent evaluation is warranted when there is a 
workload of greater than 7 metabolic equivalents (METs) but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or when continuous medication is required.  

A 30 percent evaluation is warranted when there is a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

A 60 percent evaluation is warranted when there is more than one 
episode of acute congestive heart failure in the past year; or 
when there is a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  

The maximum 100 percent evaluation is warranted when there is 
chronic congestive heart failure; or when there is a workload of 
3 METs or less resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or when there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  

A 100 percent evaluation is also warrant during active infection 
with valvular heart damage and for three months following 
cessation of therapy for the active infection.  38 C.F.R. § 
4.104, Code 7000.

The Board notes that in addition to the Veteran's service-
connected rheumatic heart disease he suffers from nonservice-
connected heart condition that resulted in placement of a 
pacemaker.

On July 2005 VA examination, the Veteran did not have a history 
of angina or syncope, but did have dyspnea on mild exertion and 
daily fatigue and dizziness.  He had a history of rheumatic fever 
and a related systolic murmur.  The X-ray studies showed that his 
heart was of normal size.  The LV ejection fraction was greater 
than 50 percent.  

An echocardiogram revealed that the left and right ventricle and 
right atrial size were normal.  The left atrium was mildly 
dilated.  Exercise testing was contraindicated due to COPD and a 
back disability.  Congestive heart failure was not present, and 
there was no active infection with valvular heart damage.  He was 
on continuous medication.  The examiner opined that the Veteran's 
rheumatic heart disease at least as likely as not produced aortic 
stenosis and insufficiency; his coronary artery disease was 
unrelated.  

On February 2008 VA examination, the Veteran's cardiac history 
was noted.  He complained of intermittent chest pain and 
shortness of breath.  He was being treated for COPD.  There was 
no significant change in his history since his last examination 
except for the presence of angina.  The left ventricular ejection 
fraction (LVEF) was 60 percent with normal wall motion.  

The VA examiner noted that this was the most reliable test of 
cardiac function since the METs also reflected problems with 
walking due to his back and COPD.  The X-ray studies continued to 
show a normal heart size.  The visually estimated LV ejection 
fraction was 50 to 55 percent.  

Overall, the LV systolic function was intact.  An echocardiogram 
revealed that the left and right ventricle and left and right 
atrial size were normal.  His rheumatic heart disease had a 
moderate effect on his exercise and shopping but did not affect 
the other areas of usual activity.  

The VA examiner added that the Veteran's prior open heart surgery 
and pacemaker were due to his coronary artery disease and not his 
rheumatic valvular heart disease.  The drop in the ejection 
fraction from 60 percent with normal wall motion to the LV 
systolic function of 50-55 percent with mildly abnormal septal 
contraction pattern was the result of the surgery for coronary 
artery disease and pacemaker, but not the valvular disease.  

A September 2008 private treatment record reflects a finding of 
METs of 4.7

In November 2008, the Veteran testified that he had chest pain 
stemming from his heart disability.  

The VA treatment records in 2009 documented that the Veteran 
complained of chest pain.  

A March 2009 private treatment record indicates the Veteran had a 
history of mild aortic stenosis and that a repeat transthoracic 
echocardiogram contained preliminary results of continued mild 
aortic stenosis with mild to moderate aortic regurgitation.  An 
echocardiogram revealed that the left ventricle was normal size 
and the ejection fraction was equal to or greater than 55 
percent.  The right ventricle was normal size and the left atrium 
was borderline enlarged while the right side was normal.  The 
mitral valve was grossly normal, and the aortic valve appeared 
sclerotic with reduced cusp separation.

On January 2010 VA examination, the X-ray studies revealed that 
the Veteran's heart size was normal.  The LV ejection fraction 
was greater than 50 percent.  An echocardiogram showed that the 
right and left ventricle and right and left atrium were normal in 
size.  Several heart diagnoses were noted and the examiner 
indicated that these had the effect of increased fatigue or 
weakness, problems with lifting and carrying; and lack of 
stamina.  The Veteran was unable to walk up stairs, carry or 
lift, shop, or due chores due to fatigue.  

On March 2010 VA examination, a stress test was not performed but 
the estimated METs level was less than 4 as the Veteran was 
unable to climb a flight of stairs.  His estimated activity level 
in METs was 3 or less since he also had to rest frequently even 
on level ground.  There was no congestive heart failure or 
therapy for active valvular infection.  The X-ray studies showed 
that his heart was on normal size and that LV testing revealed 
the ejection fraction was greater than 50 percent.  The finding 
associated with rheumatic fever in service was a trace of mitral 
insufficiency, which had no effect on his usual daily activities.  

The VA examiner noted that the Veteran's shortness of breath, 
decreased mobility, problems with lifting or carrying, lack of 
stamina, and weakness or fatigue were problems associated with 
his coronary artery disease.  The examiner also indicated that 
the low METs level was due in part to angina from coronary artery 
disease and other nonservice-connected disabilities.

In resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a rating of  30 percent is warranted for the 
service-connected rheumatic heart disease.  

The criteria for the rating of 30 percent are more nearly 
approximated based either on the METs level and associated 
symptoms or on the presence of cardiac hypertrophy or dilatation 
identified by testing methods in this case.  

The Veteran is shown to have low METs levels, but VA examiners 
have consistently attributed this to his other nonservice-
connected disease processes without specificity.  The X-ray 
studies and echocardiograms of record also provide findings that 
tend to reflect some cardiac enlargement or dilatation in the 
Board's opinion.  

The Board has also considered whether referral for an 
extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is nothing in 
the record that reflects or suggests that the Veteran's rheumatic 
heart disease involve factors such as marked interference with 
employability or frequent hospitalizations so as to render the 
schedular criteria inadequate.  Furthermore, the schedular 
criteria are shown to be inadequate for the purpose of rating the 
service-connected rheumatic heart disease.  


Overall, the service-connected rheumatic heart disease is shown 
to have less impact on his ability to function as the majority of 
his heart symptoms have been attributed to his nonservice-
connected disorders, including coronary artery disease.  

However, given the apparent overlap of the manifestations of the 
different heart conditions, the Board finds that an increased 
rating of 30 percent is assignable for the service-connected 
rheumatic heart disease.   



ORDER

An increased rating of 30 percent, but no more for the service-
connected rheumatic heart disease is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


